DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4 of US Application 17/405,390 filed 8/18/21 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 3/4/22. Claims 1-2 and 4 were amended. Claim 5 was newly added. Claims 1-5 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections: applicant’s amendments to claims 2 and 4 have resolved the minor informalities objected to by examiner in the non-final. These claims objections are therefore withdrawn.
Regarding the rejections under 35 USC 112(b): applicant’s amendments, which now distinguish the replaced part as a “first vehicle part” and the replacement part as a “second vehicle part” throughout claims 1-4 are adequate to clarify the distinction between the two parts. The claim rejections under 35 USC 112(b) are therefore withdrawn.
Regarding the rejections under 35 USC 101: Applicant's arguments filed 3/4/22 (hereinafter referred to as the “Remarks”) have been fully considered but they are not persuasive. 
Regarding claims 1 and 4, 
Regarding Step 2A Prong 1: applicant argues that, “The recited features of the amended independent claims cannot be practically performed in the human mind. Predicting predetermined information, updating the machine learning model, detecting an electronic signal, transmitting the identification information, training a new machine learning model, and applying a machine learning model are all features that cannot be performed in the human mind” (See at least Page 8 in the Remarks).
However, this argument is not persuasive because, aside from the recitation of generic computer architecture, such as “an electronic signal” and a very general “machine learning model” which the 2019 Revised Patent Subject Matter Eligibility Guidance states are not adequate to amount more than the judicial exception, nothing is recited in the amended claims that could not be performed mentally by a human as part of generic data processing. A human could mentally predict information pertaining to a replaced part of a vehicle (for instance, a human could mentally predict when the part should be replaced, etc.), update a mental model they have of the part based on this prediction, detect or observe actual replacement of the first vehicle part (this is what the claimed “electronic signal” is directed to), mentally store this identification (equivalent to the “transmitting”), update their mental model based off of this information (“training a new machine learning model”), and apply this new mental model to future maintenance observations of the vehicle. Therefore, newly amended claims 1-4 are still directed to a mental process.
Applicant cites Example 38 of the 2019 PEG, which is directed to an example claim involving applying transformations to digital images, creates two training sets, and training in 
Regarding Step 2A Prong 2: Applicant’s arguments are not persuasive. Applicant cites claims 2 and 3 in Example 46 of the 2019 PEG, which are eligible, and alleges that claims 1 and 4 of the present application are eligible for similar reasons (See at least Page 9 in the Remarks). However, this is an incorrect assessment: claims 2 and 3 of Example 46 are eligible because claim 2 recite actuation of a feed dispenser and claim 3 recites actuation of a gate, and these are steps which cannot be performed mentally by a human. Claims 1 and 4 of applicant’s present invention, conversely, fail to recite any actuation based off of the generic data processing. Claims 1 and 4 of the present application are therefore not integrated into a practical application.
Step 2B: Applicant’s arguments are not persuasive. Applicant argues that, “embodiments of the present application allows onboard vehicle computers to maintain the precision of the predictive capacity of machine learning models when a vehicle part is replaced” and that “the claims of the present application are not well-understood, routine, or conventional” (See at least Page 10 in the Remarks). However, this argument is not persuasive because the “processor” in claim 1 and the “first processor” and “second processor” of claim 4 are recited at such high levels of generality that there is no indication that they perform any server as disclosed in paragraph [0016], first communication device as disclosed in [0017] of applicant’s specification, first processor as disclosed in [0016] of applicant’s specification, processor as disclosed in [0020] of applicant’s specification, second communication device as disclosed in [0025] of applicant’s specification, and second processor as disclosed in [0026] of applicant’s specification are all disclosed to be merely general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping.
	Claims 1 and 4, as well as dependent claims 2-3 which do not resolve any of the above issues, are therefore ineligible under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of using a model to predict information, updating the model, detecting replacement of a part, identifying the replacement 
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A machine learning device provided in a vehicle, comprising a processor configured to: 
predict predetermined information with a machine learning model; 
update the machine learning model; 
detect an electronic signal indicative of a replacement of a first vehicle party acquire identification information of a second vehicle part which is installed instead of the first vehicle part after the replacement; 
transmit the identification information of the second vehicle part to a server to identify a new machine learning model trained using training data sets corresponding to the second vehicle part; and 
apply the new machine learning model to the vehicle, in response to the first vehicle part relating to input data of the machine learning model having a different configuration than the second vehicle part.
The claim recites a machine learning device comprising a processor and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-
The above claim steps are directed to the concept of using a model to predict information, updating the model, detecting replacement of a part, identifying the replacement part, and utilizing a new model if the replacement part is different from the original part. This judicial exception is not integrated into a practical application, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a processor and a server, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor and server are described in paragraphs [0020] and [0016], respectively, of applicant’s specification as merely general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The machine learning device according to claim 1, wherein the processor is configured to transmit the identification information of the second vehicle part after replacement and identification information of the vehicle to the server, and the new machine learning model is a machine learning model corresponding to the identification information of the vehicle.


Regarding claim 3, applicant recites The machine learning device according to claim 1, wherein the machine learning model is a neural network model.
However, merely specifying the type of model at a high level of generality is not adequate to indicate that the model is one that a person could not reasonably conceptualize mentally. Therefore, the limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites A machine learning system comprising a server and a vehicle, wherein: the server comprises: 
a first communication device able to communicate with the vehicle; and 
a first processor, 
the vehicle comprises: 
a second communication device able to communicate with the server; and 
a second processor configured to predict predetermined information with a machine learning model, update the machine learning model, detect an electronic signal indicative of a replacement of a first vehicle part acquire identification information of a second vehicle part which is installed instead of the first vehicle part after the replacement, wherein: 
the second processor is configured to transmit the identification information of the second vehicle part after the replacement to the server, 
the first processor is configured to transmit a new machine learning model trained using training data sets corresponding to the second vehicle part after the replacement to the vehicle based on the identification information of the second vehicle part, and 
the second processor is configured to apply the new machine learning model to the vehicle in response to the first vehicle part relating to input data of the machine learning model having a different configuration than the second vehicle part.
The claim recites a machine learning system and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of using a model to predict information, updating the model, detecting replacement of a part, identifying the replacement part, and utilizing a new model if the replacement part is different from the original part. This judicial exception is not integrated into a practical application, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a first communication device, a first processor, a second communication device and a second processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea since the first communication device as disclosed in [0017] of applicant’s specification, first processor as disclosed in [0016] of applicant’s specification, second communication device as disclosed in [0025] of applicant’s specification, and second processor as disclosed in [0026] of applicant’s specification are all disclosed to be merely general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no 

Allowable Subject Matter
Claims 1-4 are objected to for containing allowable subject matter, but would be allowable if the claim objections, 112(b) rejections, and 101 rejections raised in prior sections of this office action are resolved. The closest prior art of record is Ohkubo (US 6546321 B1) in view of Mondello et al. (US 20190205765 A1), hereinafter referred to as Ohkubo and Mondello, respectively. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 4, Ohkubo discloses A device provided in a vehicle, comprising a processor (See at least Fig. 1 in Ohkubo: Ohkubo discloses that a vehicle comprises a control unit 3 with a built in microcomputer [See at least Ohkubo, Col 2, lines 45-53]) configured to: 
update a model (See at least Fig. 2 in Ohkubo: Ohkubo discloses that the control unit 3 is connected to a dedicated tester (or a personal computer) 101 functioning as a data rewriting device, which performs rewriting of the learning data stored in the EEPROM 32 of the control unit 3 [See at least Ohkubo, Col 3, lines 10-17]);
detect an electronic signal indicative of a replacement of a first vehicle part (See at least Fig. 3 in Ohkubo: Ohkubo discloses that the tester 101 is the device that performs the rewriting of the learning data of the control unit 3, as per the process in Fig. 3 [See at least Ohkubo, Col 3, lines 34-36]. Ohkubo further discloses that, at S18, it is judged whether parts correlating to learning data are to be exchanged [See at least Ohkubo, Col 4, lines 44-60]); 
acquire identification information of a second vehicle part which is installed instead of the second vehicle part after the replacement (Ohkubo discloses that, at S21, initial values of the learning data correlating to the vehicle parts to be exchanged are read out from the memory 103 [See at least Ohkubo, Col 4, lines 56-60]. It will be appreciated that this learning data corresponds to the new vehicle part).
Mondello teaches a system for updating a model stored in a vehicle learning device where the learning device of the vehicle may be a machine learning device and the model may be a machine learning model configured to predict predetermined information wherein the device transmits the identification information of a current vehicle part to a server to identify a new machine learning model trained using training data sets corresponding to the current vehicle part and applies the new model to the vehicle (See at least Fig. 9 in Mondello: Mondello teaches that, when vehicle(s) in a fleet detect unrecognized inputs at step 249, a server processes the data at step 253 and pushes an updated ANN model to all the vehicles at step 255 to improve all the vehicles' sensor capabilities [See at least Mondello, 0124]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the machine learning device wherein the processor is further configured to apply the new model in response to the first vehicle part relating to input data of the machine learning model having a different configuration than the second vehicle part (emphasis added).

While Mondello does update a machine learning model of a vehicle via a server (See at least [Mondello, 0124] and the discussion of Mondello earlier in this section), Mondello is silent as to whether or not the updating of its machine learning model is in response to a vehicle part being replaced. Instead, Mondello updates the model in response to detecting unfamiliar data (See at least [Mondello, 0124]), which is not the same trigger for updating the model as the claimed invention. Mondello therefore cannot be said to be in the field of endeavor of updating a machine learning model in response to detecting a replacement part of a new configuration, unlike the claimed invention.
Conversely, Ohkubo does disclose updating data for newly replaced parts (See at least [Ohkubo, Col 4, lines 56-60] and the discussion of Ohkubo earlier in this section). The problem is that Ohkubo does not specifically perform the updating in response to determining that “the first vehicle part [relates] to input data of the machine learning model having a different configuration than the second vehicle part” because there is no machine learning model in Ohkubo, so it would not be obvious to perform that check as a trigger to update data. Ohkubo therefore cannot be said to be in the field of endeavor of updating a machine learning model in 
It therefore would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Ohkubo, Mondello, or any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claims 1 and 4 contain allowable subject matter.

Regarding claims 2-3, these claims also contain allowable subject matter at least by virtue of their dependence from claim 1.

Claims 5 is allowable over the prior art of record. The closest prior art of record is Ohkubo (US 6546321 B1) in view of Mondello et al. (US 20190205765 A1) in further view of Klein et al. (US 20180216557 A1), hereinafter referred to as Klein. The following is a statement of reasons for allowability:
Regarding claim 5, Ohkubo discloses A device provided in a vehicle, comprising a processor (See at least Fig. 1 in Ohkubo: Ohkubo discloses that a vehicle comprises a control unit 3 with a built in microcomputer [See at least Ohkubo, Col 2, lines 45-53]) configured to: 
update a model (See at least Fig. 2 in Ohkubo: Ohkubo discloses that the control unit 3 is connected to a dedicated tester (or a personal computer) 101 functioning as a data rewriting device, which performs rewriting of the learning data stored in the EEPROM 32 of the control unit 3 [See at least Ohkubo, Col 3, lines 10-17]);
detect an electronic signal indicative of a replacement of a first vehicle part (See at least Fig. 3 in Ohkubo: Ohkubo discloses that the tester 101 is the device that performs the rewriting of the learning data of the control unit 3, as per the process in Fig. 3 [See at least Ohkubo, Col 3, lines 34-36]. Ohkubo further discloses that, at S18, it is judged whether parts correlating to learning data are to be exchanged [See at least Ohkubo, Col 4, lines 44-60]); 
acquire identification information of a second vehicle part which is installed instead of the first vehicle part after the replacement (Ohkubo discloses that, at S21, initial values of the learning data correlating to the vehicle parts to be exchanged are read out from the memory 103 [See at least Ohkubo, Col 4, lines 56-60]. It will be appreciated that this learning data corresponds to the new vehicle part).
Mondello teaches a system for updating a model stored in a vehicle learning device where the learning device of the vehicle may be a machine learning device and the model may be a machine learning model configured to predict predetermined information wherein the device receives a new machine learning model trained using training data sets from a server and apply the new model to the vehicle (See at least Fig. 9 in Mondello: Mondello teaches that, when vehicle(s) in a fleet detect unrecognized inputs at step 249, a server processes the data at step 253 and pushes an updated ANN model to all the vehicles at step 255 to improve all the vehicles' sensor capabilities [See at least Mondello, 0124]).
Klein teaches a learning method for a vehicle which is configured to control actuators of the vehicle (See at least Fig. 2 in Klein: Klein teaches that a vehicle controller may iteratively test out torque production and transmission capabilities of a vehicle engine and adjust the torque produced by the engine the torque produced is sufficiently high [See at least Klein, 0030-0037]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the machine learning device wherein the processor is further configured to receive a new machine learning model trained using training data sets corresponding to the second vehicle part after the replacement from a server and apply the new machine learning model to the vehicle, in response to the first vehicle part relating to input data of the machine learning model having a different configuration than the second vehicle part (emphasis added).
The significance of the emphasized portion is that, in the claimed invention, the updating of the machine learning model only happens if a part is replaced with a part of a different configuration; merely updating the machine learning model without performing this check for configuration (e.g., [Mondello, 0124]) is not adequate to read on the claimed invention. Nor is updating a model based on replacement of a part without any indication that the model is a machine learning model with particular inputs relevant to the replaced part (i.e., Ohkubo).
While Mondello does update a machine learning model of a vehicle via a server (See at least [Mondello, 0124] and the discussion of Mondello earlier in this section), Mondello is silent as to whether or not the updating of its machine learning model is in response to a vehicle part being replaced. Instead, Mondello updates the model in response to detecting unfamiliar data (See at least [Mondello, 0124]), which is not the same trigger for updating the model as the claimed invention. Mondello therefore cannot be said to be in the field of 
Conversely, Ohkubo does disclose updating data for newly replaced parts (See at least [Ohkubo, Col 4, lines 56-60] and the discussion of Ohkubo earlier in this section). The problem is that Ohkubo does not specifically perform the updating in response to determining that “the first vehicle part [relates] to input data of the machine learning model having a different configuration than the second vehicle part” because there is no machine learning model in Ohkubo, so it would not be obvious to perform that check as a trigger to update data. Ohkubo therefore cannot be said to be in the field of endeavor of updating a machine learning model in response to detecting a replacement part of a new configuration, where the replacement part pertains to an input of the machine learning model, unlike the claimed invention. In fact, Ohkubo cannot be said to be in the field of machine learning at all.
Klein is similarly unable to address this deficiency, since Klein neither explicitly recites part replacement nor machine learning, being merely directly to iterative training of torque production of a vehicle (See at least [Klein, 0030-0037]).
It therefore would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Ohkubo, Mondello, Klein, or any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claim 5 is allowable over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668 
                                                                                                                                                                                                       /YAZAN A SOOFI/Primary Examiner, Art Unit 3668